Madsen, J.
(dissenting) — In response to inadequate civil and criminal remedies for stalking victims, states have recently enacted antistalking legislation aimed at proscribing certain types of behaviors that,previously were not prohibited under existing criminal laws. In particular, traditional criminal remedies were inadequate since stalkers would typically engage in behaviors that were threatening to the victim, but which would not, absent an anti-stalking statute, rise to the level of a criminal violation. Criminal remedies were generally available only if the stalker’s behavior rose to the level of criminal assault. Anti-stalking legislation was designed to give victims legal means of protecting themselves prior to the actual infliction of physical harm or violence. These statutes were designed to prevent future harms by giving police the authority to intervene and to make an arrest whenever an offender displays any stalking behavior. See Beth Bjerregaard, Stalking and the First Amendment: A Constitutional Analysis of State Stalking Laws, 32 Crim. L. Bull. 307, 307-11 (1996). The need for such statutes is made abundantly clear by the behavior displayed in this case.
Since California enacted the first antistalking legislation in 1990, 49 states, including Washington and the District of Columbia, have enacted antistalking statutes. In drafting such legislation, states have had to maintain a delicate balance between protecting constitutional freedoms and providing adequate protection for their citizens from criminal behavior.
Washington’s former antistalking law fails to achieve that necessary constitutional balance because it criminalizes behavior in vague or undefined terms. Although the majority has failed to recognize the problems of the former stalking law, the Legislature has seen and corrected those problems in the current version of the statute. Unfortu*396nately, since Lee and Yates were convicted under the former, defective statute, I believe they should receive the benefit of trial under a constitutionally sufficient statute and therefore, respectfully dissent.
I write to emphasize my disagreement with the majority’s reasoning that citizens have a constitutionally protected “right to privacy” against the actions of other citizens. The right to privacy protects us from actions of the government.
The majority seems to claim that these defendants have invaded a constitutionally guaranteed “right of privacy” otherwise enjoyed by their victims, relying upon article I, section 7 of the Washington Constitution (“No person shall be disturbed in his private affairs, or his home invaded, without authority of law”) as well as a right to privacy inferred from the federal constitution in Whalen v. Roe, 429 U.S. 589, 97 S. Ct. 869, 51 L. Ed. 2d 64 (1977) and Griswold v. Connecticut, 381 U.S. 479, 85 S. Ct. 1678, 14 L. Ed. 2d 510 (1965). The majority’s conclusions, however, are a stark departure from established state and federal constitutional jurisprudence.
The cases cited by the majority construe the rights guaranteed under the federal constitution to limit government action, not to delineate legal rights between private persons. Skinner v. Railway Labor Executives’ Ass’n, 489 U.S. 602, 613-14, 109 S. Ct. 1402, 103 L. Ed. 2d 639 (1989) (the federal constitution protects against certain arbitrary and invasive acts by officers of the government or those acting at their direction); Blum v. Yaretsky, 457 U.S. 991, 102 S. Ct. 2777, 73 L. Ed. 2d 534 (1982) (acts of private individuals are beyond the scope of “state action” and are thus beyond the protections of the federal constitution); Whalen v. Roe, 429 U.S. 589 (striking down state prohibition of abortion); Griswold v. Connecticut, 381 U.S. 479 (striking down state prohibition of contraceptives); Shelley v. Kraemer, 334 U.S. 1, 13, 68 S. Ct. 836, 92 L. Ed. 1161, 3 A.L.R.2d 441 (1948) (the federal constitution “erects no shield against merely private conduct, however discriminatory or wrongful.”).
*397Additionally, this court has recognized that a “[violation of a right of privacy under [article I, section 7 of the Washington Constitution] turns on whether the State has unreasonably intruded into a person’s ‘private affairs.’ ” State v. Goucher, 124 Wn.2d 778, 782, 881 P.2d 210 (1994) (emphasis added) (quoting State v. Boland, 115 Wn.2d 572, 577, 800 P.2d 1112 (1990); State v. Myrick, 102 Wn.2d 506, 510, 688 P.2d 151 (1984)); see also Roe v. Quality Transp. Servs., 67 Wn. App. 604, 608, 838 P.2d 128 (1992) (the right to privacy guaranteed in the Washington Constitution is “a restraint on government and not a restraint on private individuals”). The majority cites State v. Gunwall, 106 Wn.2d 54, 720 P.2d 808, 76 A.L.R.4th 517 (1986), to support its claim that one has a constitutional right not to feel intimidated, frightened, or harassed by another. Majority at 390. However, Gunwall involved police action against a private citizen, not the actions of one private citizen against another.
Thus, it is well established that state and federal constitutional protections protect citizens from state action, not private action. The majority’s analysis leads to an unprecedented result whereby private citizens could sue other private citizens for constitutional violations. To extend constitutional protections to private actions would be an unsupported and radical departure from established constitutional doctrine. I find the reasoning of the majority in this regard to be without basis in American constitutional jurisprudence and therefore I must voice my disagreement.
Sanders, J., concurs with Madsen, J.